DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 04, 2021 has been entered and considered; however the application is not in condition for allowance because of the following reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,564,679 to Hong et al in view of US 7,199,438 to Appelt et al.
Regarding claim 1, Hong et al disclose a method comprising: placing a cover over (15) an electronic component (1a) of an electronic device (11+1a/b); placing the electronic device (11+1a/b), including the cover (15), into a transfer mold system (see Col. 7, lines 52-54); encapsulating the electronic device with charge material (14, see Fig. 5); and removing a portion of the charge material (14) and the cover (15) to expose 
Regarding claim 2, Hong et al disclose the electronic device includes a printed circuit board (11).
Regarding claim 3, Hong et al disclose the cover (15) is soldered (see Col. 6, lines 20-23) to the printed circuit board (11) prior to encapsulation (see Figs. 3-5).
Regarding claims 4 and 5, Hong et al disclose grinding an entire surface of the encapsulated electronic device to remove a portion of the charge material (14) and the cover (15), and the entire surface being ground is a surface of the encapsulated electronic device is opposite a printed circuit board (11, see Fig. 6).
Regarding claim 10, Hong/Appelt et al disclose the cover (15) is placed on a printed circuit board (11) to cover the sensor or the emitter (see Fig. 4).
Regarding claim 11, Hong et al disclose the cover (15) is adhered to the printed circuit board (11, see Col. 6, lines 20-23).
Regarding claim 12, Hong et al disclose the cover (15) is placed on the sensor or the emitter and does not extend to a printed circuit board (see Fig. 4).
Regarding claim 14, Hong et al disclose grinding away flash material from the encapsulated electronic device (See Col. 12, lines 18-25).
Regarding claim 15, Hong et al disclose a laser is used to remove the portion of the charge material (see Col. 10, lines 63-64).
Regarding claim 16, Hong et al disclose a mechanical or a chemical method is employed to remove a portion of the charge material (see Fig. 6).
Regarding claim 17, Hong et al disclose the cover (15) is formed of a tube or a hollow shape (see Col. 7, lines 13-21).
Regarding claim 18, Hong et al disclose the tube or the hollow shape has no top or bottom (see Figs. 7-10).

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong/Appelt et al as applied to claim 1 above, and further in view of US 6,276,355 to Zhang et al.
Hong et al disclose the grinding is performed with the electronic device, except for inverted, such that grinding debris falls away from a surface of the sensor or the emitter (claim 6); milling the encapsulated electronic device at known locations of the sensor or the emitter to expose the sensor or the emitter (claim 7); vacuuming milling debris from a surface of the emitter or the sensor (claim 8); and singulating the electronic package.  Zhang et al teach the method of milling the electronic device (60) on the lower side and vacuuming (by hose 250) the milling debris (252, see Fig. 8) for cost effectively removing/cutting material from the electronic package or singulating the electronic package (see Col. 3, lines 26-32). Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong/Appelt et al by utilizing the method of removing material from the electronic device as taught by Zhang et al for precisely and effectively forming the electronic device.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amended subject matter with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant had amended the claims in such a way that broader the claimed limitations and no longer allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/							/DONGHAI D NGUYEN/August 26, 2021					Primary Examiner, Art Unit 3729